DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species. Applicant must elect one species from each group identified below: 

Group I: “wherein the geographical region …” 
Species A1, directed towards “… is defined by a smallest area encompassing at least one physical store of each of said plurality of merchants”, represented by claim 4.  
Species A2, directed towards “… is within a single zip code”, represented by claim 5.  
Species A3, directed towards “… is within a single town”, represented by claim 6.  
Species A4, directed towards “… is within a one mile radius”, represented by claim 7.  
Species A5, directed towards “… is within a single structure”, represented by claim 8.  
Species A6, directed towards “… is defined and set within the operating system by the plurality of merchants”, represented by claim 9.  
Species A7, directed towards “… is defined and set within the operating system by the customer”, represented by claim 10.  
Species A8, directed towards “… is a derived and set by the operating system by an area encompassing at least a portion of the plurality of merchants”, represented by claim 11.  

Group II: “wherein the contextual offer …” 
Species B1, directed towards “… is a demographic contextual offer having at least one product determined by the contextual data input by said subscriber customer,” 
Species B2, directed towards “… is a smart need contextual offer that includes at least one smart need product,” represented by claims 13-14. 
Species B3, directed towards “… is an event contextual offer,” represented by claim 16. 
Species B4, directed towards “… is a combined offer, wherein said combined contextual offer includes products from two or more of the plurality of merchants,” represented by claims 17-18. 

Group III: 
Species C1, directed towards a contextual offer that is automatically delivered to a subscribed customer when said subscribed customer moves within a proximity distance, represented by claim 20. 
Species C2, directed towards a contextual offer that is manually initiated by a merchant when subscribed customer moves within a proximity distance, represented by claim 21. 

 The species are independent or distinct because each species contains mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentable indistinct species requires a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM REFAI/Primary Examiner, Art Unit 3681